           Case 2:21-cv-00096-JLR-JRC Document 13 Filed 04/07/21 Page 1 of 4



 1                                                                    District Judge James L. Robart
                                                           Chief Magistrate Judge J. Richard Creatura
 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT TACOMA

 9
     VAN PHI DANG,                                        No. C21-0096-JLR-JRC
10
                                    Petitioner,           JOINT STIPULATION AND
                                                          [PROPOSED] ORDER CONSENTING
11
                    v.                                    TO MAGISTRATE JUDGE AND
                                                          DISMISSING HABEAS PETITION
12
     MERRICK B. GARLAND, et. al.,
                                                          NOTE ON MOTION CALENDAR:
13
                                    Respondents.          April 5, 2021
14

15         COMES NOW Respondents, by and through their counsel, Tessa M. Gorman, Acting

16   United States Attorney for the Western District of Washington, and James C. Strong, Assistant

17   United States Attorney for said District, and Petitioner, by and through his counsel Sara Brin,

18   Assistant Federal Public Defender, and hereby jointly stipulate and agree as follows:

19         WHEREAS on January 26, 2021, Petitioner filed a habeas petition challenging his

20   continued immigration detention. Dkt. No. 1.

21          WHEREAS on March 1, 2021 Respondents filed a Return Memorandum and Motion to

22   Dismiss Petitioner’s habeas petition. Dkt. No. 7.

23          WHEREAS, on March 15, 2021, ICE removed Petitioner from the United States to

24   Vietnam.

     JOINT STIPULATION AND [PROPOSED] ORDER CONSENTING TO                   UNITED STATES ATTORNEY
     MAGISTRATE JUDGE AND DISMISSING HABEAS PETITION                         700 Stewart Street, Suite 5220
     (C21-0096-JLR-JRC)                                                     Seattle, Washington 98101-1271
                                                                                     (206) 553-7970
            Case 2:21-cv-00096-JLR-JRC Document 13 Filed 04/07/21 Page 2 of 4



 1           WHEREAS the parties agree that Petitioner’s removal rendered the habeas petition moot

 2   because he is no longer in Respondents’ custody and the only relief he sought was release from

 3   detention or a bond hearing. See Abdala v. Immigration and Naturalization Service, 488 F.3d

 4   1061, 1064-65 (9th Cir. 2007).

 5           WHEREAS the parties agree that Respondents’ motion to dismiss is also therefore moot.

 6           WHEREAS the parties agree that this action should be dismissed as moot without fees or

 7   costs to either party.

 8           WHEREAS the parties consent to proceed before the assigned Magistrate Judge under

 9   28 U.S.C. § 636(c).

10           NOW THEREFORE, the parties, through their respective counsel of record, do hereby

11   stipulate and agree, and respectfully request, that the Court make and enter the following order:

12          1. Respondents’ motion to dismiss is hereby denied as moot; and

13          2. Petitioner’s habeas petition is hereby denied and dismissed as moot without fees or
               costs to either party.
14

15   SO STIPULATED.

16   DATED this 5th day of April, 2021.

17   TESSA M. GORMAN
     Acting United States Attorney
18
      s/ James C. Strong
19   JAMES C. STRONG, OR No. 131597
     Assistant United States Attorney
20   700 Stewart Street, Suite 5220
     Seattle, Washington 98101-1271
21   Telephone: (206) 553-7970
     Fax: (206) 553-4067
22   E-mail: james.strong@usdoj.gov

23   Attorneys for Respondents

24

     JOINT STIPULATION AND [PROPOSED] ORDER CONSENTING TO                   UNITED STATES ATTORNEY
     MAGISTRATE JUDGE AND DISMISSING HABEAS PETITION                         700 Stewart Street, Suite 5220
     (C21-0096-JLR-JRC)                                                     Seattle, Washington 98101-1271
                                                                                     (206) 553-7970
           Case 2:21-cv-00096-JLR-JRC Document 13 Filed 04/07/21 Page 3 of 4



 1   SO STIPULATED.

 2   DATED this 5th day of April, 2021.

 3
      s/ Sara Brin
 4   SARA BRIN, WSBA No. 52476
     Assistant Federal Public Defender
 5   Federal Public Defender’s Office
     1601 Fifth Avenue, Suite 700
 6   Seattle, Washington 98101
     Phone: (206) 553-1100
 7   Email: Sara_Brin@fd.org

 8   Attorney for Petitioner

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     JOINT STIPULATION AND [PROPOSED] ORDER CONSENTING TO   UNITED STATES ATTORNEY
     MAGISTRATE JUDGE AND DISMISSING HABEAS PETITION         700 Stewart Street, Suite 5220
     (C21-0096-JLR-JRC)                                     Seattle, Washington 98101-1271
                                                                     (206) 553-7970
          Case 2:21-cv-00096-JLR-JRC Document 13 Filed 04/07/21 Page 4 of 4



 1                                             ORDER

 2        IT IS SO ORDERED.

 3        1. Respondents’ motion to dismiss is denied as moot, and;

 4        2. Petitioner’s habeas petition is hereby denied and dismissed as moot without fees or
             costs to either party.
 5

 6        DATED this 7th day of April, 2021.

 7

 8

 9

10
                                         A
                                       JAMES L. ROBART
                                       United States District Judge

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     JOINT STIPULATION AND [PROPOSED] ORDER CONSENTING TO               UNITED STATES ATTORNEY
     MAGISTRATE JUDGE AND DISMISSING HABEAS PETITION                     700 Stewart Street, Suite 5220
     (C21-0096-JLR-JRC)                                                 Seattle, Washington 98101-1271
                                                                                 (206) 553-7970
